          Case:19-00119-MCF13 Doc#:30 Filed:04/18/19 Entered:04/19/19 01:07:39                                              Desc:
                             Imaged Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of Puerto Rico
In re:                                                                                                     Case No. 19-00119-MCF
WILSON RODRIGUEZ SANTIAGO                                                                                  Chapter 13
MADELINE CARRASQUILLO PAGAN
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0104-3                  User: sanabriae                    Page 1 of 1                          Date Rcvd: Apr 16, 2019
                                      Form ID: ocpmcf                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2019.
db/jdb         +WILSON RODRIGUEZ SANTIAGO,   MADELINE CARRASQUILLO PAGAN,   CALLE CORAL A 14,
                 MANSIONES DE SANTA BARBARA,   GURABO, PR 00778-5108

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 16, 2019 at the address(es) listed below:
              ALEJANDRO OLIVERAS RIVERA     aorecf@ch13sju.com
              ALEJANDRO OLIVERAS RIVERA (ENO)     on behalf of Trustee ALEJANDRO OLIVERAS RIVERA
               aorecf@ch13sju.com
              CARLOS G BATISTA JIMENEZ    on behalf of Creditor   BANCO POPULAR DE PUERTO RICO
               lcdobatista@frauyasoc.com
              JAIME RUIZ SALDANA    on behalf of Creditor    ORIENTAL BANK CCU JRUIZ@JRSLAWPR.COM,
               rasanchez@orientalbank.com
              MONSITA LECAROZ ARRIBAS     ustpregion21.hr.ecf@usdoj.gov
              OSMARIE NAVARRO MARTINEZ     on behalf of Trustee ALEJANDRO OLIVERAS RIVERA aorecf@ch13sju.com
              ROBERTO ARISTIDES FIGUEROA COLON    on behalf of Debtor WILSON RODRIGUEZ SANTIAGO
               cmecf@fslawpr.com, G34025@notify.cincompass.com
              ROBERTO ARISTIDES FIGUEROA COLON    on behalf of Joint Debtor MADELINE CARRASQUILLO PAGAN
               cmecf@fslawpr.com, G34025@notify.cincompass.com
                                                                                             TOTAL: 8
    Case:19-00119-MCF13 Doc#:30 Filed:04/18/19 Entered:04/19/19 01:07:39                                        Desc:
                       Imaged Certificate of Notice Page 2 of 2
                                IN THE UNITED STATES BANKRUPTCY COURT
                                            District of Puerto Rico



IN RE:

WILSON RODRIGUEZ SANTIAGO                                      Case No. 19−00119 MCF
aka WILSON RODRIGUEZ
MADELINE CARRASQUILLO PAGAN
aka MADELINE CARRASQUILLO                                      Chapter 13


xxx−xx−0692
xxx−xx−3776                                                    FILED & ENTERED ON 4/16/19

                          Debtor(s)



                                             ORDER CONFIRMING PLAN

The debtor's (s') Chapter 13 plan was duly served on all parties. A hearing on confirmation of the plan was held after
due notice to all parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the
requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. § 1325(a) are met.

1. The debtor, or his employer, shall make the payments to the trustee required by the plan as confirmed or as
hereafter modified. If the debtor does not cause such payments to be timely made, the trustee may request the court
for an order directing the debtor's employer to make the appropriate payroll deductions and payments to the trustee or
to pay the debtor's entire earnings and wages to the trustee [11 U.S.C. § 1325(c)]. Such an order may be issued
without further notice.

2. The debtor shall obtain the approval of the trustee prior to incurring additional debt. The failure to obtain such
approval may cause the claim for such debt to be disallowed pursuant to 11 U.S.C. § 1305 (C) and the debt to be non
dischargeable [11 U.S.C. § 1328 (d)].

3. If the debtor's plan is confirmed prior to the last day to file claims, or to object to the debtor's claim of exemptions,
a modification of the confirmed plan pursuant to 11 U.S.C. 1329 may be required after these dates have past.
Therefore, IT IS HEREBY ORDERED that the debtor's Chapter 13 plan dated 3/2/19 (docket#24) is
confirmed.

ALLOWANCE OF DEBTOR ATTORNEY'S FEES
The application for the allowance of reasonable compensation as authorized by 11 U.S.C. § 330, having been
considered, the court finds that a reasonable fee for the services performed and undertaken by such attorney is
$3,000.00. Such fee, or a lesser amount pursuant to the Form B2030 filed, less any retainer, shall be paid by the
trustee from the monies received under the debtor's plan, provided, however that such payments be deferred in time to
payments which may be required to provide adequate protection of the interest of the holders of secured claims.

In San Juan, Puerto Rico, this Tuesday, April 16, 2019 .
